Exhibit 10.4

 

NEWHOLD INVESTMENT CORP.

950 McCarty Street, Building A

Houston, Texas 77029

 

July 30, 2020

 

NewHold Enterprises (Management) LLC
52 Vanderbilt Avenue, Suite 1501

New York, New York 10017

 

Re: Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between NewHold Investment Corp., a Delaware
corporation (the “Company”) and NewHold Enterprises (Management) LLC, a Delaware
limited liability company (“NEM”) will confirm our agreement that, commencing on
the date the securities of the Company are first listed on The Nasdaq Capital
Market (the “Listing Date”), pursuant to a Registration Statement on Form S-1
(Registration No. 333-239822) and related prospectus filed with the U.S.
Securities and Exchange Commission (the “Registration Statement”) and continuing
until the earlier of the consummation by the Company of an initial business
combination (as defined in the Registration Statement) or the Company’s
liquidation (in each case as described in the Registration Statement) (such
earlier date hereinafter referred to as the “Termination Date”):

 

(i) NEM shall make available, or cause to be made available, to the Company, at
52 Vanderbilt Avenue, Suite 1501, New York, NY 10017 (or any successor location
of NEM), certain office space, utilities and secretarial and administrative
support as may be reasonably required by the Company. In exchange therefor, the
Company shall pay NEM the sum of $15,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date; and

 

(ii) NEM hereby irrevocably waives any and all right, title, interest, causes of
action and claims of any kind as a result of, or arising out of, this letter
agreement in or to, and any and all right to seek payment of any amounts due to
it (each, a “Claim”) out of, the trust account established for the benefit of
the public stockholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”), and hereby irrevocably waives any Claim it may have in the future,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 

[Signature Page Follows]

 

 

 

 

  Very truly yours,       NEWHOLD INVESTMENT CORP.             By:  /s/ Kevin
Charlton     Name: Kevin Charlton     Title:   Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:       NEWHOLD ENTERPRISES (MANAGEMENT) LLC       By:
/s/ Charles Goldman   Name:  Charles Goldman   Title: Co-Chairman  

 

[Signature Page to Administrative Support Agreement]

 

 

 

 

